DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-34 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention for independent claims 2, 8, and 14, is a semiconductor device comprising: an oxide semiconductor layer including a channel formation region; a first conductive layer below the oxide semiconductor layer, the first conductive layer including a region overlapping with the channel formation region with a first insulating layer interposed therebetween, a second conductive layer over the oxide semiconductor layer, the second conductive layer including a region overlapping with the channel formation region with a second insulating layer interposed therebetween, and third and fourth conductive layers each electrically connected to the oxide semiconductor layer, wherein the second conductive layer and the third and fourth conductive layers are formed in contact with a same layer, wherein each of the second conductive layer and the third and fourth conductive layers is a stack of layers including a first layer and a second layer, wherein the first layer includes at least one of molybdenum and titanium, and wherein the second layer includes copper.  The closest prior art Yagi et al. (US 2010/0176381) discloses an oxide semiconductor layer including a channel formation region; a first conductive layer below the oxide semiconductor layer, the first conductive layer including a region overlapping with the channel formation region with a first insulating layer interposed therebetween, a 
In regards to independent claims 20, 25, and 30, the reason for allowance is the limitation of a second conductive layer and third and fourth conductive layers formed by patterning one conductive layer.  None of the cited prior art teach or suggest that limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628